Case 2:20-cv-02208-MEF Document 21                 Filed 06/09/21 Page 1 of 2 PageID #: 982




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JENNA GARRETT                                                                         PLAINTIFF

       v.                              CIVIL NO. 2:20-cv-02208-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT


                                  MEMORANDUM OPINION

       Jenna Garrett (“Plaintiff”) brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration (“Commissioner”)

denying her applications for disability insurance benefits (“DIB”) and supplemental security

income (“SSI”). (ECF No. 2). This matter is presently before the undersigned by consent of the

parties. (ECF No. 5).

       The Commissioner filed an answer to Plaintiff’s action on April 5, 2021, asserting that the

findings of the Commissioner were supported by substantial evidence and were conclusive. (ECF

No. 14). On June 3, 2021, having changed positions, the Commissioner filed a motion requesting

that Plaintiff’s case be remanded pursuant to “sentence four” of section 405(g) so further

administrative proceedings may be conducted. (ECF Nos. 19, 20).

       The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in “sentence four” and “sentence six” of 42 U.S.C. § 405(g). A remand

pursuant to “sentence six” is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The Fourth sentence

of the statute provides that “[t]he court shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Case 2:20-cv-02208-MEF Document 21                  Filed 06/09/21 Page 2 of 2 PageID #: 983




Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, we find remand is appropriate to allow the Defendants to conduct further

administrative proceedings regarding this matter. Therefore, the Commissioner’s Motion to

Remand (ECF No. 19) is hereby GRANTED and the case remanded to the Commissioner for

further administrative action pursuant to “sentence four” of section 405(g).

       DATED this 9th day of June 2021.

                                             /s/ Mark E. Ford
                                             HONORABLE MARK E. FORD
                                             CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
